Citation Nr: 1717151	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  06-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability, claimed as secondary to PTSD.

2. Entitlement to an effective date prior to August 24, 2011 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971. His awards and decorations include the Combat Infantryman's Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2005, December 2011 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In June 2014 the Board issued a decision in regard to the claim for service connection and for TDIU, in which it granted the Veteran's claim for TDIU from August 24, 2011. The Board remanded the issue of entitlement to a TDIU prior to August 24, 2011 for further development. 

The issue of entitlement to service connection for a gastrointestinal disability, claimed as secondary to PTSD was denied by the Board in a June 2014 decision. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In a February 2016 Memorandum Decision, the Court vacated the Board decision in part and remanded the claim.

In October 2016 the Board remanded the issues on appeal for further development. Specifically, the Board remanded the case for a supplemental opinion in regard to the Veteran's claimed gastrointestinal disability. A supplemental opinion was obtained in November 2016 and a supplemental statement of the case for subsequently issued in January 2017.


FINDINGS OF FACT

1. The medical evidence failed to reflect that the Veteran's gastrointestinal disability is proximately due to or aggravated by service-connected disabilities or medication prescribed to treat that service-connected disabilities.

2. Prior to August 24, 2011, the Veteran's combined disability rating did not meet the minimum schedular criteria for a TDIU.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a gastrointestinal disability, to include as secondary to PTSD, are not met or approximated. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2. Prior to August 24, 2011, the criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Gastrointestinal disability, claimed as secondary to PTSD

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted above, in February 2016, the Court vacated the Board's June 2014 decision denying the Veteran's claim to service connection for a gastrointestinal disability on a secondary basis. Importantly, the Court affirmed the Board's decision in denying service connection for a gastrointestinal disability on a direct basis. However, the Court found that the VA medical examinations and opinions on record to be inadequate in regard to a secondary basis. In its decision, the Court concluded that a supplemental opinion must be obtained to discuss the Veteran's relationship between his current gastrointestinal disability and his current medication regimen, to include sertraline.

A supplemental opinion was obtained in November 2016. After reviewing the claims folder, the examiner noted the Veteran with gastroesophageal reflux disease (GERD). The examiner noted that the Veteran has used sertraline in the past for mental health concerns. The examiner continued to note that sertraline may cause a sour stomach and abdominal pain. However, the examiner concluded that any comment related to a gastrointestinal disability being due to, or aggravated by the Veteran's service connected disabilities would be resorting to complete speculation. The examiner explained that the Veteran has 25 separate medical comorbidity diagnoses being treated with many medications. The examiner continued to explain that it is impossible to separate each comorbidity out and determine which one or some of the service-connected or nonservice connected comorbidities are causing the gastrointestinal disability. The examiner further noted that natural progression of the disease with age is another factor in regard to a gastrointestinal disability. 

While the November 2016 examiner was unable to provide an opinion, the Board finds the examiner's medical explanation in regard to the claimed condition to be adequate; as it is based on the Veteran's medical record, the claims folder, and established medical principles. 

The Board notes the articles and studies that the Veteran has submitted; however, they are insufficient to establish a nexus between the Veteran's current gastrointestinal disorders and service, because they refer to gastrointestinal disorders generally, rather than the Veteran's specific conditions. These articles and studies are simply too speculative to grant service connection. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33   (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).

Based on the claims folder as whole, to include the November 2016 supplemental opinion, the Board finds that service connection for a gastrointestinal disability, claimed as secondary to PTSD is not warranted.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the claimed condition for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to an effective date prior to August 24, 2011 for the grant of TDIU.

In a June 2014 Board decision, the Veteran was granted TDIU from August 24, 2011. As such, the discussion here is limited as to whether the Veteran is entitled to an effective date prior to August 24, 2011 for the grant of TDIU.

Legal Criteria 

TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by disabilities that are not service connected. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016). In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more. If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. Id. 

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Analysis

The Veteran is service-connected for ischemic heart disease, rated as 10 percent disabling from April 27, 2010 and 60 percent disabling from August 24, 2011; PTSD, rated as 50 percent disabling from September 13, 2004; tinnitus, rated as 10 percent disabling from February 17, 2005; and bilateral hearing loss, rated as noncompensable from February 17, 2005. His combined disability rating was 50 percent from September 13, 2004, 60 percent from February 17, 2005, and has been 80 percent since August 24, 2011. Accordingly, prior to August 24, 2011, the minimum schedular criteria for a TDIU have not been met. 38 C.F.R. § 4.16 (a).

Next, the Board considers whether referral for extra-schedular consideration is warranted, in regard to the Veteran's service-connected disabilities prior to August 24, 2011. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that, prior to August 24, 2011; the symptoms associated with the Veteran's service connected disabilities were specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably described the Veteran's service-connected symptomatology. As such, an extra-schedular rating is not warranted in this case. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017). 

The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a gastrointestinal disability, claimed as secondary to PTSD, is denied.

Entitlement to an effective date prior to August 24, 2011 for the grant of TDIU is denied.


____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


